Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1,5-10 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated in to their respective independent claims limitations from claims 4, 13, and 20 previously indicated as having allowable subject matter. 
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “validating, by the processor, the ground truth through a second round of crowdsourcing tasks, wherein the validation comprises: comparing a plurality of validation sentences identified by the one or more crowd workers with the plurality of second query-worthy sentences, and including one of the plurality of second query-worthy sentences in the ground truth when one of the plurality of validation sentences is consistent with a corresponding one of the plurality of second query-worthy sentences,” as set forth in claims 1, 10, and 17.
The closest prior art, Sun in view of Spector, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, newly cited D’Haro discloses we used the Amazon Mechanical Turk (AMT) platform. For collecting annotations at the turn level, Human Intelligence Tasks (HITs, see an example in Figure 1) were defined in such a way that each annotator could assign one of the three possible subjective scores to a turn considering only the previous context in the chatting session. In order to reduce the time that the crowd-source worker needed to spend on reading the answer and its previous context, the chatting context-history length was set up to three (i.e. the annotator annotates the current turn based on it and the three previous available turns) (page 457).
Harvey, F., discloses distinguishing contributed crowdsourced data from volunteered crowdsourced data is important to start to understand the nature of sources of crowdsourced data of any provenance and to help begin to identify possible biases (page 31). 
Welinder et al. discloses a method for determining confidence labels for crowdsourced annotations includes obtaining a set of source data, obtaining a set of training data representative of the set of source data, determining the ground truth for each piece of training data, obtaining a set of training data annotations including a confidence label, measuring annotator accuracy data for at least one piece of training data, and automatically generating a set of confidence labels for the set of unlabeled data based on the measured annotator accuracy data and the set of annotator labels used.
Chen et al. discloses labeled training social media posts are referred to as ground truth data because their labels have been selected and applied by crowdsource workers.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152